DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The allowance of independent claims 1, 11 and 20 as well as all other dependent claims are based on the lack of meeting of all claim limitations (of claims 1, 11 or 20) by any of the following two closest prior arts alone or together with an obvious modification: 
1) Shen et al. (US 11,421,986): Shen teaches in Figs. 5 and 6 the flow diagram of a measurement method of the thickness of an object by receiving a first reflected signal from the object to be detected by an acoustic bulk wave. However, Shen uses electromagnetic coil for generating acoustic bulk wave instead of surface acoustic wave device on piezoelectric substrate.  
2) Lee et al., “IN-SITU MONITORING OF THICKNESS OF QUARTZ MEMBRANE DURING BATCH CHEMICAL ETCHING USING A NOVEL MICROMACHINED ACOUSTIC WAVE SENSOR”, 2003 IEEE International Frequency Control Symposium. 
Lee discloses a surface acoustic wave (SAW) device for monitoring real time in-situ thickness of a quartz membrane. A piezoelectric substrate (quartz) and a first electrode and a second electrode (see Fig. 4). The VNA HP8714ES of Lee is the measuring device with a first probe and a second probe, processor and memory. 
Lee, however, doesn’t teach bond substrate, rather Lee measured the thickness of the Piezoelectric material (i.e. the quartz). Lee also doesn’t teach the detection of the reflected bulk wave from the interface of the Piezoelectric material and the bond material, rather Lee measured the direct propagation of the surface acoustic wave between the first and second probes and the calculation is based on the reception of the surface acoustic wave not the reflected bulk wave. 
Therefore, although Shen teaches reflected acoustic bulk wave for thickness measurement but teaches away from using SAW devices on piezoelectric substrate and Lee although teaches SAW devices on piezoelectric substrate for thickness measurement but uses the surface acoustic wave not the reflected bulk wave. The combination of these two arts would not be obvious and may not yield expected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843